 

Exhibit 10.1

 

Prepared by, and when recorded return to:

 

Jane Hils Shea, Esq.

Frost Brown Todd LLC

3300 Great American Tower

301 E. 4th Street

Cincinnati, Ohio 45202

 

 

LOAN ASSUMPTION AND MORTGAGE

MODIFICATION AGREEMENT

("Assumption Agreement")

 

WESTERN-SOUTHERN LIFE ASSURANCE COMPANY, an Ohio corporation with its principal
place of business at 400 Broadway, Cincinnati, Ohio 45202 ("Lender"), AHB
APARTMENTS, LLC, a Delaware limited liability company, with an address 3889
Maple Avenue, Suite 200, Dallas, Texas 75219 ("Original Borrower"), and BR
HENDERSON BEACH, LLC, a Delaware limited liability company, with an address c/o
Bluerock Real Estate, L.L.C., 712 Fifth Avenue, 9th Floor, New York, New York
10019 ("New Borrower"), for good and valuable consideration, hereby agree as
follows effective as of March 15, 2016 ("Effective Date"):

 

1.Recitations.

 

1.1Original Borrower is indebted to Lender pursuant to an Amended and Restated
Promissory Note dated January 3, 2013 in the original principal amount of
$38,500,000.00 ("Note") and secured by that certain Amended and Restated Open
End Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture
Filing dated January 3, 2013 and recorded on January 7, 2013 at Official Records
Book 3073, Page 1027 of the Public Records of Okaloosa County, Florida (the
"Mortgage"), and the Environmental Indemnity Agreement executed by Original
Borrower dated as of January 3, 2013 (collectively, the "Original Loan
Documents") on the real estate described in the attached Exhibit A (the
"Mortgaged Property"). The Note is guaranteed by CFP RESIDENTIAL, L.P, a Texas
limited partnership (“CFP”) and J. RONALD TERWILLIGER (“Terwilliger”) pursuant
to a Limited Recourse Guarantee dated January 3, 2013 (the "Original Guaranty").
CFP and Terwilliger are collectively referred to as the "Original Guarantors".

 _______________________________________________________________

 

NOTE TO CLERK:  In this Assumption Agreement, New Borrower, as defined herein,
is assuming the obligations under the Note, as defined herein, with a current
unpaid principal balance of $37,476,166.88. Florida documentary stamp tax in the
amount of $131,166.70 with respect to the unpaid principal balance of the Note
is being paid with the recording of this Assumption Agreement.  Florida
documentary stamp tax and non-recurring intangible personal property taxes due
on account of the Note were paid as noted on the recording of the Mortgage, as
defined herein.  No additional non-recurring intangible personal property tax is
due with respect to this Agreement, pursuant to Section 199.145(3), Florida
Statutes.

 

 

 

 

1.2Original Borrower and New Borrower (as assignee of Bluerock Real Estate,
L.L.C.) have entered into an agreement (the "Purchase Contract") for the
transfer of the Mortgaged Property as well as an additional parcel, as more
fully described in Exhibit B hereto (the “Property”). Original Borrower desires
to convey the Property to New Borrower pursuant to the Purchase Contract, and
New Borrower desires to assume all of the duties and obligations of Original
Borrower under the Note and the Mortgage arising from and after the Effective
Date.

 

1.3Lender is willing to consent to such conveyance and assumption, subject to
the terms and conditions set forth below.

 

1.4Capitalized terms used herein and not otherwise defined herein will have the
meanings given such terms in the Original Loan Documents and/or Assumed Loan
Documents (as defined below).

 

2.Assumption.

 

2.1New Borrower, with the consent of Lender, does hereby assume the Loan as of
the Effective Date and assumes all of the duties and obligations of Original
Borrower under the Note, the Mortgage, and the other loan documents, all as more
fully described in Exhibit "C" attached hereto and incorporated herein by
reference (collectively, the "Assumed Loan Documents"), that are due and payable
on and after the Effective Date, in accordance with the terms of the Note and
Mortgage. New Borrower does hereby further agree to perform and make all of the
terms, covenants, conditions, representations, warranties, and agreements of
Original Borrower under the Assumed Loan Documents, as they are amended by this
Assumption Agreement, on and after the Effective Date.

 

2.2Original Borrower agrees that it shall remain liable for payment of all
indebtedness, fees and charges evidenced by the Original Loan Documents that
were due and payable before the Effective Date.  Lender acknowledges that
Original Borrower has satisfied its payment obligations with respect to the
Original Loan Documents that have accrued prior to the Effective Date, and for
the purpose of clarity, agrees that the foregoing sentence is intended to
address only claims of Lender that may arise as a result of an insolvency
proceeding whereby Lender has been ordered to repay amounts previously paid to
Lender by Original Borrower.  Lender will give timely written notice to Original
Borrower of any such claim. Lender hereby releases Original Borrower from all
liability and obligations with respect to the Loan except those reserved by this
Section 2.2.

 

 2 

 

 

2.3Without limiting the generality of the preceding sentence, from and after the
Effective Date, for all purposes, New Borrower will be deemed the "Borrower" or
“Grantor”, as applicable, under the Assumed Loan Documents.

 

2.4The parties acknowledge and agree that the outstanding principal balance of
the Loan as of the Effective Date is $37,476,166.88.

 

3.Closing Requirements. New Borrower will furnish, or cause to be furnished, to
the Lender at the time of execution or promptly following the execution of this
Assumption Agreement, the following items, in form and substance satisfactory to
the Lender:

 

3.1A copy of the executed deed, bill of sale, assignments of leases, closing
statement and other instruments of conveyance of the Property from Original
Borrower to New Borrower;

 

3.2A new title insurance policy which insures the Mortgage, showing no adverse
change in the record title to the Property since the recording of the Mortgage
and showing good and marketable fee simple title to the Property vested in the
name of New Borrower subject only to non-delinquent real estate taxes and
assessments, restrictions, easements and reservations acceptable to Lender and
its counsel;

 

3.3A new ALTA/NSPS Land Title Survey for the Property;

 

3.4A Property Condition Report for the Property;

 

3.5A Phase I Environmental Report of the Property;

 

3.6Reports from the Secured Transactions Office of the Secretary of State of
Delaware on form UCC-11, showing that there are no liens with respect to
Original Borrower which may affect the Property, except liens in favor of the
Lender;

 

3.7Copies of the current certificate of formation and limited liability company
agreement and a certificate of good standing from the Delaware Secretary of
State for Original Borrower together with evidence of authority of Original
Borrower to convey the Property to New Borrower and enter into this Assumption
Agreement;

 

3.8Copies of the current certificate of formation and limited liability company
agreement and a certificate of good standing from the Delaware Secretary of
State for New Borrower and its sole member, together with evidence of the
authority of New Borrower to purchase the Property from Original Borrower and to
enter into this Assumption Agreement;

 

 3 

 

 

3.9Copies of the current articles of organization and operating agreements, or
articles of incorporation and bylaws, as applicable, and a certificate of good
standing from the relevant Secretary of State for the New Guarantor (as defined
below), together with evidence of the authority of New Guarantor to execute the
New Guaranty;

 

3.10The most current financial statements for New Borrower and New Guarantor, on
a consolidated basis, reasonably available to New Borrower;

 

3.11Authorization by New Borrower to file financing statements covering such
collateral relating to the Property as Lender may require;

 

3.12Original certificates or policies of paid insurance as required under the
Mortgage. Each certificate or policy must require thirty (30) days notice to
Lender of cancellation of such policy, name Lender as mortgagee pursuant to a
standard mortgagee endorsement, and contain a waiver of the insurer's right of
subrogation against funds paid under the standard mortgagee endorsement. Each
insurer must be acceptable to Lender;

 

3.13Delivery to Lender of an Environmental Indemnity Agreement in form and
content satisfactory to Lender and executed by New Borrower and New Guarantor
(the "New Environmental Indemnity"), and of a Limited Recourse Guaranty
(collectively, the "New Guaranty") in form and content acceptable to Lender and
executed by Bluerock Residential Growth REIT, Inc. (the "New Guarantor");

 

3.14An opinion of counsel to New Borrower and New Guarantor, in form and
substance satisfactory to Lender, as to the existence and organization of New
Borrower and New Guarantor; as to the authorization of this Assumption Agreement
and the transaction described herein; that the documents to be executed in
connection herewith have been properly executed to constitute the legal, valid
and binding obligations of the parties thereto, enforceable in accordance with
their terms, subject to bankruptcy, insolvency and other similar laws affecting
the rights of creditors generally and general principles of equity; and that the
consummation of the transactions contemplated by the documents executed in
connection herewith will not result in a breach of, or constitute a default
under, any credit agreement, contract, corporate, or partnership governance
documents or other instrument or agreement to which New Borrower or New
Guarantor is a party or by which New Borrower or New Guarantor may be bound or
affected.

 

3.15Payment to Lender of an assumption fee in the amount of $562,142, as well as
Lender’s attorneys fees.

 

 4 

 

 

4.Mortgage Modification. The Mortgage is hereby modified as follows:

 

4.1On the third page of the Mortgage, the reference to “Trammell Crow
Residential, Trammell Crow, Crow, TCR, Alexan and the TCR logo, and variants of
those names and logos and the good will associated therewith and any written or
printed materials that contains any of such name or logos” is deleted and
replaced with the following “Bluerock Real Estate, LLC and all derivatives
thereof”.

 

4.2The reference to “Alexan Henderson Beach” in Section 2.1.1 of the Mortgage is
deleted and replaced with the following “The Preserve at Henderson Beach”.

 

4.3The reference to “Fidelity National Title Insurance Company” in Section 2.1.2
of the Mortgage is deleted and replaced with the following “Stewart Title
Guaranty Company”. Additionally, the reference to “Order No. 4157999 (Henderson
Beach)” in Section 2.1.2 is deleted and replaced with “Order No. MTAFL-108176”.

 

4.4The reference in the third sentence of Section 2.1.8 of the Mortgage to the
“property condition report” shall be deemed to refer to the new property
condition report delivered to Lender from New Borrower dated December 28, 2015.

 

4.5A new Section 2.1.9 shall be inserted as follows:

 

“2.1.9 OFAC.  Borrower is not: (i) currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation (collectively, the “List”), and (ii) a person or entity with
whom a citizen of the United States is prohibited to engage in transactions by
any trade embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States, and (iii)
any person, entity or government subject to trade restrictions under United
States law, including but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. § 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Orders or regulations promulgated thereunder
(an “Embargoed Person”).”

 

4.6The reference to “application for the Loan” in Section 2.2.6.1 of the
Mortgage is deleted and replaced with the following “the Loan Assumption and
Mortgage Modification Agreement executed as of March 15, 2016”.

 

4.7The reference to “of even date herewith” in Section 2.2.6.2 of the Mortgage
is deleted and replaced with the following “as of March 15, 2016”.

 

4.8Lender affirms that the provisions of Section 2.2.26.2 shall apply to New
Borrower as though the transfer of the Property by Original Borrower referenced
in Section 1.2 above had not occurred.

 

 5 

 

 

4.9Section 2.2.26.4 of the Mortgage is deleted and replaced with the following:

 

“2.2.26.4      Notwithstanding the foregoing restrictions in this Section 2.2.26
or elsewhere in this Mortgage, the following Transfers shall be permitted
subject to Borrower's compliance with the conditions set forth below (each a
“Permitted Transfer”):

 

(a)      a Transfer of direct or indirect membership interests in Borrower or
BRG (or an owner of a direct or indirect interest in Borrower or BRG) to BRE,
Bluerock REIT, BR-OP or any of their Affiliates; so long as, after any such
Transfer, Borrower and BRG are Controlled, directly or indirectly, by BRE and/or
Bluerock REIT;

 

(b)      a Transfer (including any issuance or redemption) of non-controlling
membership interests, corporate stock, partnership interests or other ownership
interests in any direct or indirect owner of Borrower, BRG, Bluerock REIT and/or
BR-OP (or an Affiliate directly or indirectly owned or controlled by Bluerock
REIT or BR-OP) (the “Affected Entity”), provided that after such Transfer (i)
the Affected Entity continues to be Controlled by the same Person or Persons
that Controlled the Affected Entity prior to such Transfers; and (ii) the
parties exercising Control of Borrower after such Transfer, continue to Control,
directly or indirectly, Borrower in substantially the same manner in which they
did on the date of this Mortgage or, if applicable, the most recent Permitted
Transfer;

 

(c)      a Transfer by devise or descent or by operation of law upon the death
of an individual that holds an indirect legal or beneficial ownership interest
in Borrower;

 

(d)      a Transfer by virtue of (i) a sale of a majority (or all) of the
outstanding shares (or partnership interests) of Bluerock REIT or BR-OP or (ii)
a merger, combination or “roll-up” of Bluerock REIT or BR-OP into a partnership,
limited liability company or other entity or participation in an UPREIT,
DOWNREIT or similar transaction with a real estate investment trust or other
entity (any of the foregoing hereinafter referred to as a “REIT Sale”), where
the purchaser or surviving entity (“Purchaser”) by virtue of such REIT Sale has
a net worth and liquidity no less than that of Bluerock REIT and BR-OP on a
consolidated basis as of the date hereof, subject to the satisfaction of all of
the following conditions as determined by Lender in its reasonable discretion:

 

(1)Credit and legal background checks of Purchaser and parties in control of
Purchaser produce no negative credit findings;

 

(2)Purchaser (including its officers, directors, shareholders, partners,
indirect equity interest holders, members and affiliates) is in compliance with
Section 2.1.9 of this Mortgage (Anti-Terrorism Laws);

 

 6 

 

 

(3)Borrower to certify no default or Event of Default has occurred and remains
uncured or is pending with the passage of time; and

 

(4)Borrower to provide copies of fully executed transfer documents within 30
days of completion of the REIT Sale.

 

Additionally, in connection with any of the Permitted Transfers contemplated in
clauses (a) and (d) this paragraph, the following conditions shall be satisfied:
(i) Borrower shall give Lender no less than thirty (30) days' written notice
prior to any such Permitted Transfer, such notice to be accompanied by evidence
reasonably satisfactory to Lender that the proposed transferee is a permitted
transferee under this paragraph; (ii) Borrower and the Transferee agree to
execute and deliver to Lender such documents regarding the Transfer as required
by Lender; (iii) no Event of Default has occurred and is continuing under this
Mortgage or any of the other Loan Documents; (iv) Borrower and/or the Transferee
pay all costs and expenses related to such transfer, including legal fees; (v)
Lender receives written confirmation from Bluerock REIT that its guaranty
executed in connection with the Loan remain unmodified and in full force and
effect after such Transfer, or Borrower has provided Lender with a substitute
guarantor who agrees to execute a guaranty the same or substantially similar in
form and substance to the guaranty of Bluerock REIT; and (vi) Lender is paid a
processing fee (to be determined by Lender at the time of each transfer) of not
less than One Thousand Dollars ($1,000) for each such transfer.”

 

For purposes of the foregoing and this Section 2.2.26.4 only, the following
terms are defined as follows:

 

“Affiliate” means any person directly or indirectly through one or more
intermediaries controlling, controlled by, or under direct or indirect common
control with, such person. A person shall be deemed to be “controlled by” any
other person if such other person possesses, directly or indirectly, power (a)
to vote a majority of the securities (on a fully diluted basis) having ordinary
voting power for the election of directors or managing general partners or the
equivalent; or (b) to direct or cause the direction of the management and
policies of such person whether by contract or otherwise.

 

“BR-OP” means Bluerock Residential Holdings, LP, a Delaware limited partnership
and operating partnership subsidiary of Bluerock REIT.

 

“Bluerock REIT” means Bluerock Residential Growth REIT, Inc., a Maryland
corporation.

 

 7 

 

 

“BRE” means Bluerock Real Estate, L.L.C., a Delaware limited liability company.

 

“BRG” means BRG Henderson Beach, LLC, a Delaware limited liability company.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” or “Controlled” have meanings correlative thereto.

 

“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).

 

“Transfer” means any sale, installment sale, exchange, issuance, mortgage,
pledge, hypothecation, assignment, encumbrance or other transfer, conveyance or
disposition, whether voluntarily, involuntarily or by operation of law or
otherwise.”

 

4.10Section 2.2.26.5 of the Mortgage is deleted in its entirety and replaced
with the following:

 

“2.2.26.5 Upon the completion of any transfer of the Mortgaged Property by
Borrower as permitted under Section 2.2.26.2 (“Original Borrower” for purposes
hereof) and provided that the Original Borrower has provided Lender a “Phase I”
environmental assessment report which is satisfactory to Lender in Lender’s
reasonable discretion, then upon the foregoing, the Lender will agree to release
the Original Borrower and the then-current Guarantor(s) of the Loan
(collectively, the “Original Obligors”) from any further obligations or
liabilities under the Loan Documents as of the date of the assumption of the
Loan Documents by the buyer/transferee (the “Assumption Date”), except as
expressly set forth in the remaining portion of this Section 2.2.26.5.
Notwithstanding the foregoing, Original Obligors will not be released from any
obligations under the Loan Documents relating to (a) Hazardous Materials on, at
or under the Mortgaged Property during the period up to the Assumption Date,
notwithstanding when any such obligation may be learned of, discovered or made
evident, or (b) any obligation arising under the Loan Documents for periods
prior to the Assumption Date, but which obligation may be learned of, discovered
or made evident on or after the Assumption Date (collectively, the “Continuing
Obligations”). In the event of any default by Original Obligors in the
performance of any Continuing Obligations, which continues after ten (10) days’
prior written notice thereof from Lender to Original Obligors, Lender may
exercise all remedies against Original Obligors available to it under the terms
of the Loan Documents or applicable law as if the release of the Original
Obligors had not been entered into by Lender.”

 

 8 

 

 

4.11A new Section 2.2.27 shall be inserted as follows:

 

“2.2.27  OFAC.  Borrower shall not at any time be designated on any List or be
an Embargoed Person.”

 

4.12The reference in Section 3.1 of the Mortgage to the "Environmental Indemnity
Agreement" shall refer to the New Environmental Indemnity Agreement, and to the
extent that the terms and conditions set forth in Section 3.2 of the Mortgage
conflict with the terms set forth in the New Environmental Indemnity, the terms
of the New Environmental Indemnity shall control. In addition, the reference to
“of even date herewith” in Section 3.1 of the Mortgage is deleted and replaced
with the following “as of December 17, 2015”.

 

4.13The reference to “closing of the Loan” in Section 4.3.2 of the Mortgage is
deleted and replaced with the following “the Loan Assumption and Mortgage
Modification Agreement executed as of March 15, 2016”.

 

4.14The last two sentences in Section 8.8 of the Mortgage are deleted and the
following inserted in its place:

 

"It is intended that as to the fixtures, as such term is defined under the
Uniform Commercial Code as adopted in the State of Florida, that are a part of
the Mortgaged Property, this Mortgage will be effective as a continuously
perfected financing statement filed pursuant to a fixture filing from the date
of the filing of this Mortgage for record with the Recorder of Okaloosa County,
Florida. In order to satisfy Section 679.5021(3) of the Florida Statutes, the
following information is hereby provided:

 

Name of Debtor: BR Henderson Beach, LLC Address of Debtor: BR Henderson Beach,
LLC   c/o Bluerock Real Estate, L.L.C.   712 Fifth Avenue, 9th Floor   New York,
NY  10019   Attn:  Jordan B. Ruddy Type of Organization: limited liability
company State of Organization: Delaware Organization Number: 5930513 Name of
Secured Party: Western-Southern Life Assurance Company Address of Secured Party:
400 Broadway, Cincinnati, Ohio  45202



Record Owner of Mortgaged Property: BR Henderson Beach, LLC”

 

4.15The Borrower’s Address in Section 8.15 of the Mortgage is deleted and the
following inserted in its place:

 

“To Borrower: BR Henderson Beach, LLC   c/o Bluerock Real Estate, L.L.C.



  712 Fifth Avenue, 9th Floor   New York, NY  10019   Attn:  Jordan B. Ruddy”

 

 9 

 

 

4.16The New Borrower is granted a one-time right to transfer subject to the same
conditions as described in Section 2.2.26 of the Mortgage.

 

4.17For the avoidance of doubt, the changes made by Section 4.3 through 4.16 are
effective only between Lender and New Borrower and do not affect Original
Borrower.

 

4.18“Exhibit A” to the Mortgage is replaced with a new “Exhibit A” in the form
of Exhibit B attached to this Assumption Agreement.

 

5.Note Modification. The Note is hereby modified as follows:

 

5.1The last sentence in Paragraph 10(b) of the Note is deleted in its entirety.

 

6.Agreement with Respect to Original Guaranty.

 

6.1Original Guarantors executed the Original Guaranty in connection with the
Loan to the Original Borrower. Consequently, Lender agrees that the Original
Guaranty is hereby terminated as of the Effective Date.

 

7.Representations and Warranties.

 

7.1The parties hereto acknowledge and confirm that no Event of Default (as such
term is defined in the Note) or event or condition which with the lapse of time
or giving of notice or both would constitute an Event of Default exists on the
date hereof; provided, however, that New Borrower does so only to the best of
its knowledge with respect to circumstances or conditions first occurring prior
to the Effective Date.

 

7.2Original Borrower represents and warrants that the person executing this
Assumption Agreement on behalf of Original Borrower is a duly elected and acting
officer of the general partner of the manager of the sole member of Original
Borrower and is duly authorized to execute and deliver this Assumption Agreement
on behalf of Original Borrower.

 

7.3New Borrower represents and warrants that the person executing this
Assumption Agreement on behalf of New Borrower is a duly elected and acting
officer of the New Borrower and is duly authorized to execute and deliver this
Assumption Agreement on behalf of New Borrower.

 

7.4Lender represents and warrants that the persons executing this Assumption
Agreement on behalf of Lender are duly elected and acting officers of Lender and
are duly authorized by the Board of Directors of Lender to execute and deliver
this Assumption Agreement on behalf of Lender.

 

 10 

 

 

8.Waivers.

 

8.1The obligations of New Borrower under the Loan Documents (as hereinafter
defined) will extend to and cover any number of renewals or extensions of the
time for payment of the Note granted by Lender on or after the Effective Date
and will not be affected by any surrender, exchange, acceptance, or release by
Lender of any other guarantee or any security held by it for the payment of the
Loan Documents. Except for any notice of default that may be expressly provided
for in the Assumed Loan Documents, this Assumption Agreement, the New
Environmental Indemnity, the New Guaranty or in any other documents executed by
New Borrower or the New Guarantor in connection with the Loan (collectively, the
"Loan Documents"), New Borrower hereby waives notice of default, presentment,
protest, demand for payment, notice of demand or protest. Lender in its sole
discretion may determine the reasonableness of the period which may elapse prior
to the making of demand upon New Borrower for payments under the Loan Documents
and need not pursue any of its remedies against Original Borrower or any
collateral before having recourse against New Borrower. If any demand is made at
any time upon Lender for the repayment or recovery of any amount received by it
in payment or on account of the Loan Documents but only to the extent any such
amounts first became due or arose out of circumstances or conditions first
occurring following the Effective Date and if Lender repays all or any part of
such amount by reason of any judgment, decree or order of any court or
administrative body or by reason of any settlement or compromise of any such
demand, New Borrower will be and remain liable hereunder for the amount so paid
or recovered to the same extent as if such amount had never been received
originally by Lender.

 

9.Claims and Release of Claims by Original Borrower.

 

9.1Original Borrower and Original Guarantors, by their acceptance of the
benefits under this Assumption Agreement, each waives, releases and discharges
any claims, counterclaims, setoffs, actions or causes of actions, damages or
liabilities of any kind or nature whatsoever whether at law or in equity, in
contract or in tort, whether now accrued or hereafter maturing (collectively,
"Claims") against Lender, its direct or indirect parent corporation or any
direct or indirect affiliates of such parent corporation, or any of the
foregoing's respective directors, officers, employees, agents, attorneys and
legal representatives, or the heirs, administrators, successors or assigns of
any of them (collectively, "Lender Parties") that directly or indirectly arise
out of, are based upon or are in any manner connected with any Prior Related
Event. As used herein, the term "Prior Related Event" means any transaction,
event, circumstance, action, failure to act, or occurrence of any sort or type,
whether known or unknown, which occurred, existed, was taken, permitted or begun
at any time prior to the Effective Date in accordance with, pursuant to or by
virtue of any of the terms of the Note or the Original Loan Documents.

 

 11 

 

 

9.2Notwithstanding anything contained in this Assumption Agreement or the
Original Loan Documents, and subject to the provisions of Section 2.2 hereof,
Original Borrower is released from all liability to Lender under the Original
Loan Documents, and Original Guarantors are released from all liabilities under
the Original Guaranty; provided, however, that such release will not in any
manner affect the validity or enforceability of the Assumed Loan Documents as to
New Borrower or New Guarantor.

 

10.General Acknowledgements.

 

10.1New Borrower hereby acknowledges that the Assumed Loan Documents, as amended
hereby, are the valid, legal and binding obligations of New Borrower,
enforceable in accordance with their terms, subject to bankruptcy, insolvency
and other similar laws affecting the rights of creditors generally and general
principles of equity.

 

10.2New Borrower acknowledges that it has received and reviewed a copy of the
Assumed Loan Documents.

 

10.3New Borrower hereby acknowledges that as of the date hereof there are no
claims, causes of action, defenses or rights of setoff against Lender with
respect to the Original Loan Documents or the Assumed Loan Documents, as
applicable.

 

10.4The delivery of a fully executed original counterpart of this Assumption
Agreement by Lender to Original Borrower and New Borrower shall constitute
conclusive evidence that all conditions precedent to the effectiveness of this
Assumption Agreement and the consents and releases set forth herein have been
completed to the satisfaction of Lender or waived by Lender.

 

11.General.

 

11.1New Borrower will be responsible for the out-of-pocket expenses incurred by
the Lender in connection with this assumption, including but not limited to
reasonable and actual attorneys’ fees.

 

11.2This Assumption Agreement has been delivered and accepted at and will be
deemed to have been made at Cincinnati, Ohio, and will be interpreted and the
rights and liabilities of the parties hereto will be determined in accordance
with the laws of the State of Florida, without regard to conflicts of law
principles.

 

11.3New Borrower hereby irrevocably agrees and submits to the exclusive
jurisdiction of any state or federal court located within Hamilton County, Ohio,
or, at the option of Lender in its sole discretion, of Okaloosa County, Florida,
and New Borrower waives any objection based on forum non conveniens and any
objection to venue of any such action or proceeding.

 

 12 

 

 

11.4The parties hereto each waive any right to trial by jury in any action or
proceeding relating to this Assumption Agreement or any actual or proposed
transaction or other matter contemplated in or relating to any of the foregoing.

 

11.5This Assumption Agreement will be binding upon and inure to the benefit of
Original Borrower, New Borrower and Lender and their respective heirs,
administrators, successors and assigns; provided, however, that, subject to the
terms of Section 2.2.26.2, New Borrower may not assign, delegate, or transfer
its obligations under this Assumption Agreement in whole or in part without the
prior written consent of Lender, and Lender at any time may assign or transfer
this Assumption Agreement in whole or in part. The Original Guarantors are
third-party beneficiaries of this Assumption Agreement. Any purported
assignment, delegation, or transfer in violation of this Section is void.
Obligations of Original Borrower and Original Guarantors under this Assumption
Agreement inure only to the benefit of Lender, and neither New Borrower nor New
Guarantor will have any rights against Original Borrower or Original Guarantors
by virtue of this Assumption Agreement.

 

11.6All representations, warranties, and covenants made herein by the parties
hereto will survive the execution and delivery of this Assumption Agreement.

 

11.7Nothing contained herein will be construed as waiving any default or Event
of Default under the Loan Documents or subject to Sections 6.1 and 9.2, will
affect or impair any right, power or remedy of Lender under or with respect to
the Loan, the Loan Documents, or any agreement or instrument guaranteeing,
securing or otherwise relating to the Loan.

 

11.8This Assumption Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed will be deemed to be an original and all of which taken together will
constitute one and the same agreement. Any party so executing this Assumption
Agreement by facsimile transmission will promptly deliver a manually executed
counterpart, provided that any failure to do so will not affect the validity of
the counterpart executed by facsimile transmission.

 

11.9The notice address for New Borrower under the Assumed Loan Documents is at
its address as set forth above.

 

11.10Lender consents to the recording of that certain Declaration of Restrictive
Covenants, dated as of March 15, 2016, executed by Original Owner, in the
Official Records of the county where the Property is located.

 

 13 

 

 

[Signature pages to Assumption Agreement]

 

Executed as of the Effective Date.

 

WITNESSES:   LENDER:           WESTERN-SOUTHERN LIFE ASSURANCE COMPANY

 

/s/Michael N. Barnett   By: /s/ Mario Ssan Marco Print Name: /s/Michael N.
Barnett   Print Name: Mario San Marco     Title: Vice President

 

/s/Lisa Brossart   By: /s/ Jeffery L. Stainton Print Name: Lisa Brossart   Print
Name: Jeffery L Stainton     Title: Vice President

 

STATE OF OHIO §   §: COUNTY OF HAMILTON §

 

On the 10th day of March, 2016, before me, the undersigned, a Notary Public in
and for said state, personally appeared Mario San Marco and Jeffery L.
Stainton , the duly authorized officers of WESTERN-SOUTHERN LIFE ASSURANCE
COMPANY, who acknowledged themselves to be duly authorized officers of
WESTERN-SOUTHERN LIFE ASSURANCE COMPANY, and who executed the foregoing
instrument on behalf of such corporation, and who represented to me to be said
persons.

 

  /s/ David C. McChesney   Notary Public       My commission expires: November
2, 2020

 

 14 

 

 

[Signature pages to Assumption Agreement]

 

ORIGINAL BORROWER:

 

WITNESSES: AHB APARTMENTS, LLC, a Delaware limited liability company       By:
AHB Development LLC, a Delaware limited liability company, its sole member /s/
Theodore D. Bratton, Jr.     Print Name: Theodore D. Bratton, Jr.     By: NF 108
Henderson Beach Limited Partnership, a Delaware limited         partnership, its
manager

 

/s/ Elliot Howell       Print Name: Elliot Howell   By: NF 105 Development GP
LLC, a Delaware limited     liability company, its general partner           By:
/s/ Donna C. Kruger       Donna C. Kruger       Vice President

 

STATE OF Georgia )   ) SS: COUNTY OF FULTON )

 

On March 10, 2016 before me, a notary public, personally appeared Donna C.
Kruger, the Vice President of NF 105 Development GP LLC, a Delaware limited
liability company, who acted on behalf of such company in its capacity as the
general partner of NF 108 Henderson Beach Limited Partnership, a Delaware
limited partnership and acting as the manager on behalf of AHB Development LLC,
a Delaware limited liability company, acting as the sole member on behalf of AHB
APARTMENTS, LLC, a Delaware limited liability company, acknowledged the signing
thereof to be his/her and its voluntary act and deed and the voluntary act and
deed of such entities for the uses and purposes set forth therein.

 

  /s/ Brittani Nichole Andrews   Notary Public   My Commission Expires: January
11, 2020

 

 15 

 

 

[Signature pages to Assumption Agreement]

 



WITNESSES: NEW BORROWER:       BR Henderson Beach, LLC, /s/ Molly Brown    a
Delaware limited liability company Print Name: Molly Brown    



 



/s/ Nathalie Murphy By: /s/Jordan B. Ruddy Print Name: Nathalie Murphy   Jordan
B. Ruddy, Authorized Signatory



 

STATE OF NEW YORK )   ) SS: COUNTY OF NEW YORK)  

 

On March 10, 2016, before me, a notary public, personally appeared Jordan B.
Ruddy, an Authorized Signatory, of BR Henderson Beach, LLC, a Delaware limited
liability company, who executed the foregoing instrument on behalf of such
company, and acknowledged the signing thereof to be his/her and its voluntary
act and deed and the voluntary act and deed of such company for the uses and
purposes set forth therein.

 

  Dale Pozzi   Notary Public   My Commission Expires: 1/28/2017

 

 16 

 

 

EXHIBIT A

 

Legal Description of the Mortgaged Property

 

All that certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the City of Destin,
County of Okaloosa, State of Florida.

 

TRACT I - FEE SIMPLE:

Lot 2, ALEXAN HENDERSON BEACH SUBDIVISION, as recorded in Plat Book 24, page 70,
of the Public Records of Okaloosa County, Florida.

TOGETHER WITH THE FOLLOWING EASEMENTS:

EASEMENT 1:

Together with non-exclusive easements for drainage, landscaping and construction
of improvements contained in Drainage and Restriction Agreement by and between
HBT, LLC, a Florida limited liability company, and AHB APARTMENTS, LLC, a
Delaware limited liability company, recorded in Official Records Book 2830, page
2171, of the Public Records of Okaloosa County, Florida.

EASEMENT 2:

Together with non-exclusive easements for drainage, utilities, vehicular and
pedestrian, ingress and egress, signage and landscaping contained in Access,
Utilities and Drainage Easement Agreement by and between HBT, LLC, a Florida
limited liability company, and AHB APARTMENTS, LLC, a Delaware limited liability
company, recorded in Official Records Book 2830, page 2186, of the Public
Records of Okaloosa County, Florida.

EASEMENT 3:

Together with non-exclusive easements for vehicular and pedestrian ingress and
egress, and the installation, use, maintenance and removal of utilities
contained in Operation and Easement Agreement by and between HBT, LLC, a Florida
limited liability company, and AHB APARTMENTS, LLC, a Delaware limited liability
company, recorded in Official Records Book 2830, page 2221, of the Public
Records of Okaloosa County, Florida.



 17 

 

 

EXHIBIT B

 

Legal Description of the Property and Exhibit A to the Mortgage

 

All that certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the City of Destin,
County of Okaloosa, State of Florida.

 

TRACT I - FEE SIMPLE:

Lot 2, ALEXAN HENDERSON BEACH SUBDIVISION, as recorded in Plat Book 24, page 70,
of the Public Records of Okaloosa County, Florida.

TOGETHER WITH THE FOLLOWING EASEMENTS:

EASEMENT 1:

Together with non-exclusive easements for drainage, landscaping and construction
of improvements contained in Drainage and Restriction Agreement by and between
HBT, LLC, a Florida limited liability company, and AHB APARTMENTS, LLC, a
Delaware limited liability company, recorded in Official Records Book 2830, page
2171, of the Public Records of Okaloosa County, Florida.

EASEMENT 2:

Together with non-exclusive easements for drainage, utilities, vehicular and
pedestrian, ingress and egress, signage and landscaping contained in Access,
Utilities and Drainage Easement Agreement by and between HBT, LLC, a Florida
limited liability company, and AHB APARTMENTS, LLC, a Delaware limited liability
company, recorded in Official Records Book 2830, page 2186, of the Public
Records of Okaloosa County, Florida.

EASEMENT 3:

Together with non-exclusive easements for vehicular and pedestrian ingress and
egress, and the installation, use, maintenance and removal of utilities
contained in Operation and Easement Agreement by and between HBT, LLC, a Florida
limited liability company, and AHB APARTMENTS, LLC, a Delaware limited liability
company, recorded in Official Records Book 2830, page 2221, of the Public
Records of Okaloosa County, Florida.

TRACT II - FEE SIMPLE:

Lot 2, ALEXAN HENDERSON BEACH PHASE 2, as recorded in Plat Book 26, page 20, of
the Public Records of Okaloosa County, Florida.

 

 18 

 

 

EXHIBIT C

 

List of Assumed Loan Documents

 

1)Amended and Restated Promissory Note dated January 3, 2013 in the original
principal amount of $38,500,000.00.

 

2)Amended and Restated Open End Mortgage, Security Agreement, Assignment of
Rents And Leases, and Fixture Filing dated January 3, 2013 and recorded on
January 7, 2013 at Official Record Book 3073, Page 1027, of the Public Records
of Okaloosa County, Florida.

 

 19 

 

